The case finds that the plaintiff had bought and paid for the property and his tenant's possession, at least during the lifetime of the defendant's testator. The plaintiff, then, had had possession by himself, or by his tenant, until 1872, when the defendant's testator died. A payment in full for the property, and possession and occupation under the purchase thirteen years, would, I believe, be a sufficient part performance to enable the court to enforce a specific performance, and, on the filing of a bill for that purpose, to enjoin the devisee, if he had been other than the tenant, from interfering with the tenant's possession. I cannot see, therefore, that there has been any interference with the tenant's possession under the plaintiff's lease, which can relieve him from the ordinary rule which forbids the tenant to deny the landlord's title.